21 N.J. 335 (1956)
122 A.2d 180
JOHN HEIDEL, PETITIONER-RESPONDENT,
v.
WALLACE & TIERNAN, RESPONDENT-APPELLANT.
The Supreme Court of New Jersey.
Argued March 26, 1956.
Decided April 23, 1956.
Mr. Isidor Kalisch argued the cause for the appellant.
Mr. Solomon Golat argued the cause for the respondent (Messrs. Talisman & Golat, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Conlon in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.